Citation Nr: 1449843	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1991 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2009 that denied service connection for a lumbar spine disability, claimed as "back."  In September 2014, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  At that time, he clarified that he was actually claiming service connection for a cervical spine disability, not a lumbar spine disability, and declined to pursue any due process complaints.  Therefore, the Board accepts that the issue is actually entitlement to service connection for a cervical spine disability, and not a lumbar spine disability.


FINDING OF FACT

It is at least as likely as not that spondylosis and degenerative disc disease of the cervical spine resulted from in-service injury to the cervical spine. 


CONCLUSION OF LAW

A cervical spine disability, diagnosed as spondylosis and degenerative disc disease, was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the claim for service connection, compliance with VA's duty to notify and assist need not be further considered. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include arthritis, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Medical evidence dated in October 2010 and February 2013 notes diagnoses of cervical spondylosis and degenerative disc disease of the cervical spine; thus, current disability is established.  

With respect to the second element, service treatment records do not reveal any complaints or abnormal findings pertaining to the cervical spine.  The Veteran contends, however, that he was on jump status as a parachutist for 3 years, and injured his cervical spine as a result of the trauma from multiple parachute jumps, including high-altitude (HALO) jumps.  Service treatment records do reveal that he underwent several examinations to qualify for parachute jumping and combat diving.  He submitted leave and earnings statements reflecting his receipt of jump pay, which, according to Marine regulations, generally requires a minimum of one jump per month.  His DD Form 214 reflects that he was an infantry officer and Scuba Marine.  He was awarded the Combat Action Ribbon.  He testified that his cervical spine condition was not severe enough in service to require treatment in service, and he did not mention the condition because he did not wish to jeopardize his occupational prospects.  Together, the Board finds this evidence sufficient to establish that some type of cervical spine trauma, including cumulative mild traumas, is consistent with the circumstances of his physically demanding military service.  

As to the final element, a nexus to service, there is no contemporaneous evidence of a cervical spine disability until early 2010, ten years after service, and after an intervening motor vehicle accident in February 2010.  The file contains two medical opinions addressing the nexus question.  

The file contains the 4th page of a Workman's Compensation medical assessment by Dr. Stovall, dated in October 2010.  The date of the injury had been in February 2010, and the diagnosis was left cervical radiculopathy and cervical spondylosis.  Dr. Stovall wrote, in an addendum, that during the Veteran's course of treatment for injuries sustained in a motor vehicle accident in March [sic] 2010, he related a history of neck trauma in the past.  As a part of his military service, had been involved in numerous parachute jumps with significant jolting and compression to his spine.  He reported a history of neck injury and pain in the past.  During the course of evaluation, the Veteran was found to have significant degenerative changes and spondylosis within the cervical spine that "obviously preexisted the injury during the more recent motor vehicle accident."  It was therefore Dr. Stovall's opinion, to a reasonable degree of medical certainty, that it was more probable than not that the Veteran's prior military service contributed to his diagnosis of cervical spondylosis and degenerative disc disease within the cervical spine.  

In February 2013, a VA opinion was obtained from a nurse-practitioner, who will be referred to as the "examiner" for convenience, although an examination was not performed.  She concluded that the cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Her lengthy rationale included the fact that that a post-military VA compensation examination in 2010, with numerous claimed conditions, did not mention a cervical spine condition.  However, the Board notes that the examination was for specific disabilities, which did not include a cervical spine condition.  Thus, there is a legitimate reason for him to have failed to mention a cervical spine condition at that time.  

The examiner also reported that the Veteran was in the private sector for 24 years after the military, and that records show the veteran worked and exercised with his son.  He lived an active lifestyle with no limitations related to his cervical spine.  First, the Veteran was discharged from service in June 1999, which means that at the time of his motor vehicle accident in February or March 2010, ten years had elapsed since his discharge from service, far less than 24 years.  Accordingly, the examiner's opinion was based on an inaccurate medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (Board is not obliged to accept a medical opinion based on an inaccurate history).

The examiner also referred to an October 2012 VA outpatient treatment note, which the Board has been unable to locate in the Veteran's e-file.  However, she reported a summary of that evaluation, which noted a history of degenerative disk disease of the cervical spine.  The Veteran stated that while stationed at Fort Benning, he had a bad fall during his second to last jump.  He said that after that, he began to develop numbness in his thumb and first finger of both hands, which led to an MRI of the cervical spine showing C5-C6 and C6-C7 degenerative disk disease and degenerative joint disease.  The examiner concluded that this was based solely on the Veteran's statements.  She contrasted these with the service treatment records, which did not contain any cervical spine condition in the numerous in-service medical clearance examinations.  

The examiner said that the veteran had lived a full lifestyle after military service for 24 years, working a job 60 hours per week, with no evidence in the record of any cervical spine condition until the 2010 workers' compensation injury.  She found Dr. Stovall's opinion to be speculative.  She concluded that the present cervical spine condition was not at least as likely not related to military service, multiple parachute jumping, directly or proximately. 

Thus, in addition to the inaccurate history of a 24-year period between service discharge and an intervening injury, the examiner's opinion was based on an implicit assessment of credibility based on the lack of documentation of any cervical spine complaints until after the intervening injury, and the Veteran's reported active and demanding lifestyle during the intervening years.  However, the Board must independently assess the credibility of the evidence in the preparation of its decision.  See Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); Bryan v. West, 13 Vet. App. 482, 488-89 (2000) (Board has the responsibility to weigh and assess the evidence).  Here, the Board does not find the examiner's reasons for rejecting the Veteran's history to be persuasive.  

As pointed out by the examiner, the October 2010 opinion from Dr. Stovall also is based on the Veteran's history.  Moreover, this opinion is hampered by being incomplete, in that it is the 4th page of a medical assessment concerning a cervical spine injury in February or March 2010, obtained for Workers' Compensation purposes.  Presumably, a more complete history was contained on the first three pages.  However, the RO chose not to request the remainder of the evaluation, and the Board finds that further delay in the adjudication of the Veteran's claim to obtain that report is not necessary.  In this regard, although as to the ultimate conclusion, the opinion is dependent upon the credibility of the Veteran, as to the medical conclusion that the degenerative changes and spondylosis of the cervical spine "obviously preexisted the injury during the more recent motor vehicle accident."  Presumably, this is because of the time it takes for degenerative changes to develop.  Thus, as to establishing the existence of a cervical spine disability prior to the motor vehicle accident, the opinion is highly probative.  

In determining whether lay evidence is credible, although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service treatment records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Moreover, contemporaneous evidence has greater probative value than history as reported by the claimant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The Board finds that the evidence corroborates that the Veteran's in-service accomplishments and duties, including parachute jumping and combatant diving, were of such a physically demanding nature that it was at least as likely as not that he sustained injury to the cervical spine.  Moreover, his general statements regarding service, including why he did not seek medical treatment at the time, are credible.  When considered with Dr. Stovall's opinion, the Board concludes that the evidence is in equipoise, and, with the resolution of reasonable doubt in the Veteran's favor, service connection for a cervical spine disability is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a cervical spine disability, diagnosed as spondylosis and degenerative disc disease, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


